


Exhibit 10.28


Summary of Executive Compensation


The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of First Midwest Bancorp, Inc. (the “Company”), after considering a
market review of total compensation and applicable regulations limiting
executive compensation for certain executive officers expected to be named in
the Company’s 2010 Proxy Statement, determined the 2010 base salary for such
officers, which is presented in the table below.




Name and Principal Positions
2010 Base Salary
Mr. Michael L. Scudder, President and Chief Executive Officer
 
$1,008,884
Mr. Thomas J. Schwartz, Group President Commercial Banking
 
682,987
Mr. Paul F. Clemens, Executive Vice President and Chief Financial Officer
 
388,438
Mr. Victor P. Carapella, Executive Vice President and Commercial Banking Group
Manager
 
362,815
Ms. Janet M. Viano, Group President Retail Banking
 
236,000



Each of these officers is also eligible to receive certain benefits and to
participate in the Company’s employee benefit plans applicable to executive
officers, including the Company’s Savings and Profit Sharing Plan, Pension Plan,
Short-Term Incentive Compensation Plan, the Omnibus Stock and Incentive Plan,
and Nonqualified Retirement Plan in accordance with the terms and conditions of
such plans.  These officers are also parties to Indemnification Agreements and
Employment Agreements that, among other things, entitle them to payments upon
severance or upon a change in control.

